DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued     examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/22/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note 
Cited in claim 1, “motion stabilization” and “no motion stabilization” are types of data for use to separate different versions of a scene, therefore these types of data are non-functional descriptive materials (see for example, BPAI in 11709170 or 10622876). Although the limitations are considered as non-functional descriptive material…., the limitations are well-known in the art and provide prior art to reject the limitation including using  types of data “motion stabilization” for first view/first version and “no motion stabilization” for second view/version.

Amendment
This Office Action is made in response to amendment, filed 8/22/2022. Claims 1, 7, 9-15, 17 and 19-20 have been amended. Claim 8 has been cancelled.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 8/22/2022. 
With respect to Claim Rejections - 35 USC§ 103, claim 1, the Applicant submits that “The entire point of Beysserie is to address the video stabilization shortcomings discussed in its background. Beysserie assumes that stabilization always is desired, unlike the instant application. Thus, the allegation is incorrect that Beysserie, col. 3, lines 22-26, figure 9, and col. 20, lines 40-42 teaches providing motion stabilization of a first view in the first stream and provide no motion stabilization of a second view in the first stream.” In response, the Examiner notes that the Applicant has concluded that Beysserie assumes that stabilization is always desired by highlighting lines 22-26 in column 3 of Beysserie which the Applicant argues that “Beysserie clearly states that stabilization motion value(s) are applies to the entire current image to stabilize it” (emphasis added). The Examiner points out that claim 1 feature cites “ provide motion stabilization of a first view in the first stream and provide no motion stabilization of a second view in the first stream” (emphasis added). Thus, claim applies to a stream and not to merely an image as Applicant argues. The Examiner points to FIG.1A & col.5, lines 51-59 that discloses video stabilization operation (element 100) in accordance with one embodiment of a video image stabilization approach begins by initializing a buffer system with an incoming stream of video frames (block 102). From this stream, image data and motion data (including, e.g., image capture device motion data, image processing data from which motion information may be determined, and/or other image metadata) may be buffered for a specified number of frames before a first stabilized output frame is generated (not yet stabilized). Col. 22, lines 14-19 discloses a user may view a captured video stream and indicate particular frame(s) that the user would like (selecting) to have a particular stabilization constraint(s) applied to (e.g., by clicking on a physical or virtual button at the moment the desired frame is being displayed on the device's display screen). Thus, viewing a first stream, the viewer may select the frame or frames for stabilization which changes the current view from a not stabilized (frame or frames) view to a stabilized view, thus presenting to display two different views (those frames that are stabilized and those frames that are not). Therefore, it is clear that Beysserie teaches while viewing a first stream, the viewer may select the frame or frames being displayed for stabilization which changes the current view from a not stabilized view to a stabilized view, thus providing two different views. The Examiner contends that Beysserie indeed reads on “identify selection of a first stream of audio video content for presentation of the first stream on at least one viewer system; provide motion stabilization of a first view m the first stream and provide no motion stabilization of a second view in the first stream, wherein the first and second views are of respective first and second parts of a same scene at a same time in the first stream” as cited in claim 1 for reason provided. The Applicant also argues that col.20 of Beysserie simply relates to relied-upon figure 9 for maintaining a constant field of view between a stabilized image and "the other images in a video sequence" without stating that those "other images" are not themselves motion-stabilized. The Applicant states that the very next sentence  makes clear that the "other image" is presented prior to stabilization, but itself indeed is stabilized: Image frame 905 represents the transformation of unstabilized video frame 900". In response, the Examiner again points to col. 22 lines 14-19 that discloses a user may view a captured video stream and indicate particular frame(s) that the user would like to have a particular stabilization constraint(s) applied to (e.g., by clicking on a physical or virtual button at the moment the desired frame is being displayed on the device's display screen) as discussed above. The Applicant further submits that Beysserie, col. 3, lines 9-26 and col. 20, lines 40-42 is in reference to adjusting already determined weighting values for the images in the time-sequenced set of images that has been "selected" or designated to meet one or more particular stabilization constraints. Thus, the Applicant argues that the adjustment is done on previously stabilized images and therefore, it is not true that some but not all frames are motion stabilized. In response, the Examiner points to col.4 lines 40-47 that discloses selecting particular image frames of a captured video sequence (no stabilization performed), e.g., in real-time as they are being captured, as 'points of interest' in the video that the user would like to steer the video stabilization trajectory towards, i.e., to ensure that such selected frames require little or no stabilization motion to be stabilized by the time they are processed by the video image stabilization algorithm. Therefore, it is true that some but not all frames are motion stabilized, thus the view maybe with or without stabilization. In addition, the Examiner points out that out that the concept here is directed to providing different/alternative versions of the same scene at the same time to the user. The claim recites “motion stabilization of first view” and “no motion stabilization…” which are just two types of data used in two different version of the same scene. Types of data are considered as non-functional descriptive material (see for example, BPAI in 11709170 or 10622876). 
Next, the Applicant submits that Jin, “Neither Figure 12 nor paragraph 128 states that first and second views are presented, in response, the Examiner points out that paragraph 0128 discloses an output video sequence is generated based on the user selection of smoothing motion and no motion mode, and the generated output is displayed to a display device. The Applicant also submits that Jin does not present two views at all, only one, and so fails to compensate for the admitted shortfall of Beysserie. In response, Beysserie does present two separate view as presented above. Second, the Applicant also submits that Jin does not provide two separate versions of a scene as taught only in the instant specification and recited in Claim 1. In response, the Examiner notes that Jin discloses (para.128) an output video sequence is generated based on the user selection of smoothing motion (a first version) and no motion mode (a second version), and the generated output is displayed to a display device. The Applicant also submits that “Beysserie in its summary explicitly advises the desirability of stabilizing motion in three dimensions and thus leads the skilled artisan away from avoiding it.” In response, the Examiner points out that Beysserie discloses several different embodiments, one being where one takes the form of two-dimensional translations, e.g., an adjustment in an 'x-direction' and an adjustment in a 'y-direction. And another taking the form of three-dimensional translations where Beysserie points out that more complicated because of the amounts that an image needs to be warped, rotated, perspective corrected, etc., in order to be transformed into a stabilized form. The Examiner does not agree with Applicant that Beysserie in its summary explicitly advises the desirability of stabilizing motion in three dimensions, it’s just one embodiment where Beysserie merely states that it is completed.
	In response to Applicant’s argument to Obviousness Rejections, Claims 7-10 and 12-14 Based on Herz and Crispin and Obviousness Rejections, Claims 15, 19, and 20 Based on Herz Crispin, Jin, and Foote, are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beysserie et al., Pat No US 9,787,902 (hereinafter Beysserie) in view of Jin et al., Pub No US 2013/0128066 (hereafter Jin).

Regarding Claim 1, Beysserie discloses a device, comprising:
at least one processor programmed with instructions executable by the at least one processor [FIG.10 & col.22, lines 4-8: Discloses a processor that executes instructions.] to:
identify selection of a first stream of audio video content for presentation of the first stream on at least one viewer system [col.2, lines 15-31: Discloses identifying a current image from a first time-sequenced set of images (e.g., a video stream) and identifying a first stabilization strength parameter value for the current image where each image has a capture time and motion data; and col. 22 lines 14-19: Discloses a user may view a captured video stream (a first stream) and indicate particular frame(s) that the user would like to have a particular stabilization constraint(s) applied to (e.g., by clicking on a physical or virtual button at the moment the desired frame is being displayed on the device's display screen).];
provide motion stabilization of a first view in the first stream and provide no motion stabilization of a second view in the first stream [FIG.1A & col.5, lines 51-59: Discloses video stabilization operation (element 100) in accordance with one embodiment of a video image stabilization approach begins by initializing a buffer system with an incoming stream of video frames (block 102). From this stream, image data and motion data (including, e.g., image capture device motion data, image processing data from which motion information may be determined, and/or other image metadata) may be buffered for a specified number of frames before a first stabilized output frame is generated (not yet stabilized); and col. 22, lines 14-19: Discloses a user may view a captured video stream and indicate particular frame(s) that the user would like to have a particular stabilization constraint(s) applied to (e.g., by clicking on a physical or virtual button at the moment the desired frame is being displayed on the device's display screen). Thus, viewing a first stream, the viewer may select the frame or frames for stabilization which changes the current view from a not stabilized (frame or frames) view to a stabilized view, thus presenting to display two different views (those frames that are stabilized and those frames that are not).], 
Beysserie does not explicitly disclose wherein the first and second views are of respective first and second parts of a same scene at a same time in the first stream and both views are provided to a display device for selective presentation of either view (emphasis added to distinguish the elements not taught by the Beysserie). However, in analogous art, Jin discloses in FIG.12 and paragraph 0128, a user may select between smoothing motion (first view) and no motion modes (second view) for displaying to a display device. User input is received via a user interface specifying one or more video stabilization parameters and weights, that control the degree of smoothness or other parameters of the smoothing techniques. The results yielding an output displayed to a display device. The two views (first view – motion stabilization, second view – no motion stabilization) are of the same scene at a same time, while either view is provided to a display depending on user selection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie with the teachings of both views are provided to a display device for selective presentation of either view, as taught by Jin in order to yield predictable result of improving casual video (Jin: para.0002).

Regarding Claim 2, the combined teachings of Beysserie and Jin discloses the device of Claim 1, and Jin further discloses wherein the instructions are executable to: 
receive selection of one of two options, a first one of the options being motion stabilization of the first stream and a second one of the options being no motion stabilization of the first stream [FIG.12 & para.0128: Discloses a module (element 600) receives as input a video sequence (element 610 – a first stream), where the (element 600) receives user input (element 612) that selects between motion stabilization (option 1 – motion stabilization) and no motion stabilization (option 2 – no motion stabilization).];
wherein two and only two options to provide to the viewer system are available [para.0128: Discloses the two selectable options are motion stabilization (option 1) and no motion stabilization (option 2).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 3, the combined teachings of Beysserie and Jin discloses the device of Claim 1, and further discloses wherein the instructions are executable to: 
receive selection of one of two options, a first one of the options being motion stabilization of the first stream and a second one of the options being no motion stabilization of the first stream [Jin - para.0128: Discloses the two selectable options are motion stabilization (option 1) and no motion stabilization (option 2).];
wherein more than two options are available to provide to the viewer system, each option being characterized by a respective motion stabilization amount different from motion stabilization amounts of other options [Beysserie - col.3, lines17-21: Discloses adjusting stabilization weighting values, the video stabilization process may achieve a smoother trajectory towards meeting the one or more particular stabilization constraints of the "selected" frames. The method may determine adjusted stabilization motion value(s), i.e., based on the adjusted weighing values (plural), and apply them to the current image, in order to stabilize the current image and then store the stabilized current image in a memory.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 4, the combined teachings of Beysserie and Jin discloses the device of Claim 1, and Beysserie further discloses wherein the device is implemented by a stream source [FIG.6 and para.0038: Discloses a device having an input video stream 610 being inputted into a video stabilization module 600 for initiating video stabilization.], and the device further comprises the viewer system [FIG.10: Discloses the video stabilization techniques may be executed on a multi-function electronic device (a viewing device) having a display].

Regarding Claim 5, the combined teachings of Beysserie and Jin discloses the device of Claim 4, and Beysserie further discloses wherein the viewer system is configured with instructions to present on a display a user interface (UI) comprising at least two selectors selectable to input at least one selection related to providing motion stabilization to the source [col.22, lines 10-20: Discloses a user interface that can take a variety of forms, such as a button, keypad, dial, a click wheel, keyboard, display screen and/or a touch screen. User interface could, for example, be the conduit through which a user may view a captured video stream and/or indicate particular frame(s) that the user would like to have a particular stabilization constraint(s) applied to (e.g., by clicking on a physical or virtual button at the moment the desired frame is being displayed on the device's display screen).].

Regarding Claim 7, Beysserie discloses an apparatus, comprising:
at least one computer readable storage medium that is not a transitory signal, the at least one computer readable storage medium comprising instructions executable by at least one processor [FIG.10 & col.22, lines 4-8: Discloses a processor that executes instructions.] to:
receive at least a first stream, the first stream comprising at least video or at least a computer simulation or at least video and a computer simulation [col.2, lines 15-31: Discloses identifying a current image from a first time-sequenced set of images (e.g., a video stream) and identifying a first stabilization strength parameter value for the current image where each image has a capture time and motion data; and col. 22 lines 14-19: Discloses a user may view a captured video stream (a first stream) and indicate particular frame(s) that the user would like to have a particular stabilization constraint(s) applied to (e.g., by clicking on a physical or virtual button at the moment the desired frame is being displayed on the device's display screen).];
provide motion stabilization of a first view in the first stream and provide no motion stabilization of a second view in the first stream [FIG.1A & col.5, lines 51-59: Discloses video stabilization operation (element 100) in accordance with one embodiment of a video image stabilization approach begins by initializing a buffer system with an incoming stream of video frames (block 102). From this stream, image data and motion data (including, e.g., image capture device motion data, image processing data from which motion information may be determined, and/or other image metadata) may be buffered for a specified number of frames before a first stabilized output frame is generated (not yet stabilized); and col. 22, lines 14-19: Discloses a user may view a captured video stream and indicate particular frame(s) that the user would like to have a particular stabilization constraint(s) applied to (e.g., by clicking on a physical or virtual button at the moment the desired frame is being displayed on the device's display screen). Thus, viewing a first stream, the viewer may select the frame or frames for stabilization which changes the current view from a not stabilized (frame or frames) view to a stabilized view, thus presenting to display two different views (those frames that are stabilized and those frames that are not).], 
Beysserie does not explicitly disclose wherein the first and second views are of respective wherein the first and second views are of respective first and second parts of a same scene at a same time in the first stream and both views are presented on a display device for selective presentation of either view (emphasis added to distinguish the elements not taught by the Beysserie). However, in analogous art, Jin discloses in FIG.12 and paragraph 0128, a user may select between smoothing motion (first view) and no motion modes (second view) for displaying to a display device. User input is received via a user interface specifying one or more video stabilization parameters and weights, that control the degree of smoothness or other parameters of the smoothing techniques. The results yielding an output displayed to a display device. The two views (first view – motion stabilization, second view – no motion stabilization) are of the same scene at a same time, while either view is provided to a display depending on user selection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie with the teachings of both views are provided to a display device for selective presentation of either view, as taught by Jin in order to yield predictable result of improving casual video (Jin: para.0002).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beysserie et al., Pat No US 9,787,902 A1 (hereinafter Beysserie) in view of Jin et al., Pub No US 2013/0128066 A1 (hereafter Jin) and further in view of Lindner et al., Pub No US 2016/0050372 A1 (hereafter Lindner).

Regarding Claim 6, the combined teachings of Beysserie and Jin discloses the device of Claim 1, and the combined teachings do not explicitly disclose wherein the first stream is stabilized in six degrees of freedom. However, in analogous art, Lindner discloses stabilizing stream using six degrees of freedom [para.0048]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie and Jin with the teachings of wherein the first stream is stabilized in six degrees of freedom, as taught by Lindner in order to yield predictable result of less computational method stabilized stream (Lindner: para.0002).This claim is rejected on the same grounds as claim 1.

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beysserie et al., Pat No US 9,787,902 (hereinafter Beysserie) in view of Jin et al., Pub No US 2013/0128066 (hereafter Jin) and further in view of Herz et al., Pub No US 2014/0181158 (hereafter Herz).

Regarding Claim 9, the combined teachings of Beysserie and Jin discloses the apparatus of Claim 7, and the combined teachings do not explicitly disclose wherein metadata identifying motion stabilization is contained in an auxiliary stream separate from the stream.  However, in analogous art, Herz discloses metadata may exist as a separate file or as embedded information within the media file itself [para.0026]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie and Jin with the teachings of wherein metadata identifying motion stabilization is contained in an auxiliary stream separate from the stream, as taught by Herz in order to yield predictable result of overcoming or reducing the effects of laborious adjustment of display settings based on content given the ever increasing sources of content, file formats, video codecs, driver version and different display devices, such as laptops, TVs, tablets, desktop PCs and smartphones. [Herz: para.0004]. This claim is rejected on the same grounds as claim 7.

Regarding Claim 10, the combined teachings of Beysserie and Jin discloses the apparatus of Claim 7, and the combined teachings do not explicitly disclose wherein metadata identifying motion stabilization is contained in the stream. However, in analogous art, Herz discloses metadata may exist as a separate file or as embedded information within the media file itself [para.0026]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie and Jin with the teachings of wherein metadata identifying motion stabilization is contained in the stream, as taught by Herz in order to yield predictable result of overcoming or reducing the effects of laborious adjustment of display settings based on content given the ever increasing sources of content, file formats, video codecs, driver version and different display devices, such as laptops, TVs, tablets, desktop PCs and smartphones. [Herz: para.0004]. This claim is rejected on the same grounds as claim 7.

Regarding Claim 12, the combined teachings of Beysserie and Jin discloses the apparatus of Claim 7, and the combined teachings do not explicitly disclose wherein metadata identifying motion stabilization comprises information pertaining to touch and sound features. However, in analogous art, Herz discloses metadata can provide adjustments to playback settings tailored to user [para.0019]; and media control software is operable to retrieve the metadata and for example may set the video display to enable touch on a touch screen display [para.0026]. Metadata may also include information pertaining to noise reduction and mosquito noise reduction [para.0029]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie and Jin with the teachings of wherein metadata identifying motion stabilization comprises information pertaining to touch and sound features, as taught by Herz in order to yield predictable result of overcoming or reducing the effects of laborious adjustment of display settings based on content given the ever increasing sources of content, file formats, video codecs, driver version and different display devices, such as laptops, TVs, tablets, desktop PCs and smartphones. [Herz: para.0004]. This claim is rejected on the same grounds as claim 7.

Regarding Claim 13, the combined teachings of Beysserie and Jin discloses the apparatus of Claim 7, and the combined teachings do not explicitly disclose wherein metadata identifying motion stabilization comprises information pertaining to re-coloring the stream. However, in analogous art, Herz discloses metadata may include information pertaining to re-coloring such as color enhancement, standard color adjustments, flesh tone enhancement, brighter whites, red, green, blue stretch, dynamic contrast enhancement, color range and color space [para.0029]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie and Jin with the teachings of wherein metadata identifying motion stabilization comprises information pertaining to re-coloring the stream, as taught by Herz in order to yield predictable result of overcoming or reducing the effects of laborious adjustment of display settings based on content given the ever increasing sources of content, file formats, video codecs, driver version and different display devices, such as laptops, TVs, tablets, desktop PCs and smartphones. [Herz: para.0004]. This claim is rejected on the same grounds as claim 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Beysserie et al., Pat No US 9,787,902 (hereinafter Beysserie) in view of Jin et al., Pub No US 2013/0128066 (hereafter Jin) and further in view of Newman et al., Pat No US 9,922,387 (hereafter Newman).

Regarding Claim 11, the combined teachings of Beysserie and Jin discloses the apparatus of Claim 7, the combination does not explicitly disclose wherein metadata identifying motion stabilization comprises at least one vector that indicates motion of a camera. However, in analogous art Newman discloses metadata that comprises the capture device (camera) velocity and/or acceleration vectors representative of motion of the capture device (col.9, lines 48-54). Also, col.16, line 48 discloses the metadata contains camera motion information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie and Jin with the teachings of wherein metadata identifying motion stabilization comprises at least one vector that indicates motion of a camera, as taught by Newman in order to yield predictable result of capture and store desired metadata using the capture device when media data may not be collected (Newman: col.1, lines 35-36). This claim is rejected on the same grounds as claim 7.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Beysserie et al., Pat No US 9,787,902 (hereinafter Beysserie) in view of Jin et al., Pub No US 2013/0128066 (hereafter Jin) and further in view of CRISPIN et al., Pub No US 2021/0349536 (hereafter CRISPIN).

Regarding Claim 14, the combined teachings of Beysserie and Jin discloses the apparatus of Claim 7, and the combined teachings do not explicitly disclose wherein the metadata comprises information pertaining to altering text in the stream. However, in analogous art, CRISPIN discloses visual characteristic associated with an object to a user on the display is a text box and the alterable visual characteristic include hue, saturation, size, shape, spatial frequency, motion, or highlighting [para.0035]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie and Jin with the teachings of wherein the metadata comprises information pertaining to altering text in the stream, as taught by CRISPIN in order to yield predictable result of adjusting visual characteristic (e.g., hue, saturation, size, shape, spatial frequency, motion, highlighting, etc.) associated with an object (e.g., button, UI icon, etc.) to enhance pupillary responses of a user to the display of the object [CRISPIN: para.0004]. This claim is rejected on the same grounds as claim 7.

Claims 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beysserie et al., Pat No US 9,787,902 (hereinafter Beysserie) in view of Niitsuma et al., Pub No US 2019/0268580 (hereafter Niitsuma).

Regarding Claim 15, Beysserie discloses a device, comprising:
at least one processor programmed with instructions [FIG.10 & col.22, lines 4-8: Discloses a processor that executes instructions.] to:
provide at least a first stream [col.2, lines 15-31: Discloses identifying a current image from a first time-sequenced set of images (e.g., a video stream); and col. 22 lines 14-19: Discloses a user may view a captured video stream (a first stream).];
operable to indicate an amount of desired motion stabilization [col.2, lines 15-31: Discloses identifying a first stabilization strength parameter value (indicate an amount of desired motion stabilization) for the current image where each image has a capture time and motion data; and col.4, lines 10-13: Discloses applying stabilization to a particular image in an incoming video sequence.].
Beysserie does not explicitly disclose provide at least a first stream comprising at least a first object appearing in the first stream at a same time as a second object, the first and second objects being audio and/or video objects in the first stream; and alter the first object according to at least one accessibility feature and not alter the second object according to any accessibility feature at least in part responsive to input from a slide element presented on screen and operable to indicate an amount of desired motion stabilization (emphasis added to distinguish the elements not taught by the Beysserie). However, in analogous art, Niitsuma discloses identifying objects, for example FIG.9 illustrates three objects appearing at the same time (elements 902, 903, and 904) [para.0064]. A user may select any of the identified objects for color editing (altering only the selected object) where a slide bar (element 1005 – a slide element presented on screen illustrated in FIG10D) is used for adjusting the hue [0071]. Thus, either the first or the second, or all objects can be altered or not altered in part responsive to input from a slide element presented on screen for that particular object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie with the teachings of a first object appearing in the first stream at a same time as a second object, the first and second objects being audio and/or video objects in the first stream; and alter the first object according to at least one accessibility feature and not alter the second object according to any accessibility feature at least in part responsive to input from a slide element presented on screen, as taught by Niitsuma in order to yield predictable result of improve user convenience by providing a means for confirming and editing, in accordance with a user operation, a region to colorize, in colorization processing (Niitsuma: para.0005).

Regarding Claim 17, the combined teachings of Beysserie and Niitsuma discloses the device of Claim 15, and further discloses wherein the instructions are executable to: provide at least a first stream [Beysserie - col.2, lines 15-31: Discloses identifying a current image from a first time-sequenced set of images (e.g., a video stream); and col. 22 lines 14-19: Discloses a user may view a captured video stream (a first stream).] comprising at least a first object appearing in the first stream at a same time as a second object, the first and second objects being audio and/or video objects in the first stream [Niitsuma - para.0064: Discloses identifying objects, for example FIG.9 illustrates three objects appearing at the same time (elements 902, 903, and 904).]; and
alter the first object according to at least one accessibility feature and not alter the second object according to any accessibility feature [Niitsuma - para.0071: Discloses a user may select any of the identified objects for color editing (altering only the selected object) where a slide bar (element 1005 – a slide element presented on screen illustrated in FIG10D) is used for adjusting the hue. Thus, either the first or the second, or all objects can be altered or not altered in part responsive to input from a slide element presented on screen for that particular object.]. This claim is rejected on the same grounds as claim 15.

Regarding Claim 19, the combined teachings of Beysserie and Niitsuma discloses the device of Claim 17, and Niitsuma further discloses wherein the accessibility feature comprises re-coloring of at least portions of the first stream [FIG.10D & para.0078: Discloses recoloring the object.]. This claim is rejected on the same grounds as claim 17.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beysserie et al., Pat No US 9,787,902 (hereinafter Beysserie) in view of Niitsuma et al., Pub No US 2019/0268580 (hereafter Niitsuma)  and further in view of Wu et al., Pub No US 2017/0171135 A1 (hereafter Wu).

Regarding Claim 16, the combined teachings of Beysserie and Niitsuma discloses the device of Claim 15, the combined teachings do not explicitly disclose wherein the instructions are executable to modify haptic sensations according to user preference. However, in analogous art Wu discloses filters that tune the preferences for a recipient by modifying haptic parameters (sensations) associated with the receiver's user profile which can be performed continuously using haptic feedback and additional data from the receiver or from a plurality of receivers [para.0037]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie and Niitsuma with the teachings of the instructions are executable to modify haptic sensations according to user preference, as taught by Wu in order to yield predictable result of an improved system to manage, specify, and update haptic preferences for receivers of general postings and group messages (Wu: para.0003). This claim is rejected on the same grounds as claim 15.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beysserie et al., Pat No US 9,787,902 (hereinafter Beysserie) in view of Niitsuma et al., Pub No US 2019/0268580 (hereafter Niitsuma) and further in view of CRISPIN et al., Pub No US 2021/0349536 (hereafter CRISPIN).

Regarding Claim 20, the combined teachings of Beysserie and Niitsuma discloses the device of Claim 17, the combined teachings do not explicitly disclose wherein the accessibility feature comprises re-sizing of at least portions of the first stream. However, in analogous art CRISPIN discloses adjusting a visual characteristic (e.g., hue, saturation, size, shape, spatial frequency, motion, highlighting, etc.) associated with an object (e.g., button, UI icon, etc.) to enhance pupillary responses of a user to the display of the object (re-sizing object) [para.0004] and discloses the device may change or alter (re-size) a visual characteristic associated with an object [para.0062]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Beysserie and Niitsuma with the teachings of accessibility feature comprises re-sizing of at least portions of the first stream, as taught by CRISPIN in order to yield predictable result for adjusting visual characteristics associated with an object that enhances pupillary responses of a user to the display of the object (CRISPIN: para.0004). This claim is rejected on the same grounds as claim 17.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KATO et al., (US 2014/0285641 A1) - Discloses a position of a point of gaze of a viewer changes, a relationship changes between an object and a portion of the object (hereinafter, these are collectively referred to as a "near side portion") which are displayed projecting toward a side closer to the viewer than an object and a portion of the object which a viewer is gazing (hereinafter, these are collectively referred to as a "gaze portion") and an object and a portion of the object displayed receding into a side (hereinafter, these are collectively referred to as a "far side portion") farther away from the viewer than the gaze portion is. At this time, visibility of the gaze portion decreases due to positions or patterns of the near side portion and the far side portion. [para.0061]. 
Xu et al., (US 2014/0355895 A1) - Discloses an adaptive video stabilization architecture, motion compensation may be turned "on" and "off' as needed throughout the duration of a video [para.0030].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426